                      UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
_______________________________________
                                        :
CORPORATE INCENTIVES, INC.,             :
                                        :
                        Plaintiff,      :        Civil Action No. 20-13471
                                        :
            v.                          :
                                        :     ORDER AND JUDGMENT
UNIFIED SAFE GUARD, LLC, et. al         :
                                        :
                        Defendants.     :
_______________________________________:

       THIS MATTER having been opened to the Court by Bruce E. Baldinger, Esq., counsel

for Plaintiff Corporate Incentives, Inc. (“Plaintiff”) on a Motion for Default Judgement against

Defendants Unified Safe Guard LLC (“Unified”) and David Griffin (“Griffin”) (collectively,

“Defendants”) 1; it appearing that default was entered by the Clerk of the Court against Griffin on

October 28, 2020, and against Unified on October 30, 2020, for Defendants’ failure to defend this

action, see ECF Nos. 5,6.; it appearing that on November 2, 2020, Plaintiff moved for default

judgment; Defendants have failed to oppose or otherwise respond to this motion; the Court, having

reviewed Plaintiff’s submissions in connection with its motion, pursuant to Federal Rule of Civil

Procedure 78, makes the following findings:

       (1)     In order to obtain a default judgment pursuant to Federal Rule of Civil Procedure

               55(b), a plaintiff must first secure an entry of default from the clerk of the court

               under Rule 55(a). Allaham v. Naddaf, 635 F. App’x 32, 36 (3d Cir. 2015). Once

               the clerk has entered default, the non-defaulting party may move for default


1
       Plaintiff also seeks default against the third defendant in this action, Pamela Barnhill. See
ECF No. 14. Mot. for Default Judgment as to Pamela Barnhill. That motion will be separately
addressed by the Court.
                                                 1
      judgment pursuant to Rule 55(b)(2), “depending on whether the claim is for a sum

      certain.” Id. Entry of default judgment where damages are not a “sum certain”

      requires an application to the court to prove, inter alia, damages. Fed. R. Civ. P.

      55(b)(2). In considering a motion for a default judgment, courts “accept as true the

      well-pleaded factual allegations of the complaint, but the court need not accept the

      moving party’s legal conclusions or allegations relating to the amount of damages.”

      Polidoro v. Saluti, 675 F. App’x. 189, 190 (3d Cir. 2017)

(2)   Here, all factors weigh in favor of granting default judgment against Defendants.

      First, Plaintiff has been prejudiced because Defendants failed to timely respond to

      the Complaint and Summons. See Peterson v. Boyarsky Corp., No. 08-1789, 2009

      WL 983123, *4 (D.N.J. Apr. 8, 2009) (“Plaintiffs will be prejudiced if no default

      judgment is entered, because they have no other means of vindicating their claim

      against [defendant].”). Second, the facts alleged in the Amended Complaint

      provide no indication of a meritorious defense. “Indeed, as some courts have

      noted, the [d]efendant's failure to answer makes it practically impossible for the

      Court ‘to determine whether [the defendant has] a meritorious defense . . . .’” GP

      Acoustics, Inc. v. Brandnamez, LLC, No. 10-539 FLW, 2010 WL 3271726, at *4

      (D.N.J. Aug. 17, 2010) (citation omitted). Third, a “[d]efendant is also presumed

      culpable where it has failed to answer, move, or otherwise respond.” Slover v. Live

      Universe, Inc., No. 08–02645, 2009 WL 606133, at *2 (D.N.J. Mar. 9, 2009)

      (citation omitted). Here, since Defendants have not timely responded to any of the

      pleadings over the course of the litigation, the presumption of culpability applies.




                                       2
               See Manin v. Gallagher, No. 11-1261, 2012 WL 814367, at *3 (D.N.J. Mar. 9,

               2012).

       (3)     Based on the allegations contained in the Complaint, which this Court takes as true

               for the purposes of this motion, Plaintiff has adequately alleged a breach of contract

               claim against Unified. 2 To establish a breach of contract claim, a plaintiff must

               allege: (1) that the parties entered into a valid contract; (2) that the defendant failed

               to perform its obligations under the contract; and (3) that the plaintiff sustained

               damages as a result. Sheet Metal Workers Int'l Assoc. Local Union No. 27 v. E.P.

               Donnelly, Inc., 737 F.3d 879, 900 (3d Cir. 2013); Red Roof Franchising, LLC v. AA

               Hospitality Northshore, LLC, 877 F. Supp. 2d 140, 149 (D.N.J. 2012) (quoting

               Murphy v. Implicito, 920 A.2d 678, 680 (N.J. App. Div. 2007)). Plaintiff alleges

               that it negotiated through Barnhill and Griffin, Unified’s representatives, to

               purchase 60,000 boxes of gloves from Unified for a purchase price of $466,800.00.

               ECF No. 1, Compl. ¶¶7-12. Pursuant to the terms of the parties’ contract, the

               product was to be delivered within 22 business days of the order and Plaintiff paid

               50% of the purchase price at the time the order was placed and the remaining

               balance was to be paid upon shipment. Id. at ¶¶12-13; see also ECF No. 9, Default

               Judgment Motion, Ex. A. On July 3, 2020, Plaintiff was notified by Barnhill that

               the product was ready to be shipped and the remaining balance was due. Compl.

               at ¶13. Plaintiff paid the remaining sum on July 6, 2020, as required, but to date,




2
      Although Plaintiff’s Complaint asserts breach of contract, conversion, and violations of the
New Jersey Consumer Fraud Act (“NJCFA”) and violations of the New Jersey Commercial Code,
see Compl, Counts 1-4, Plaintiff only seeks default judgment on two counts: its breach of contract
and NJCFA claims. See Pl. Br. at 4-6.
                                                  3
               Plaintiff has not received the product. Id. at ¶16. Further, Plaintiff alleges that

               Barnhill and Griffin promised to refund Plaintiff’s money and provided Plaintiff

               with purported proofs of wire transfers, but that bank statements were “either

               fictitious or [the] funds were never transferred for reasons unknown to [Plaintiff].”

               Id. at ¶20. Accordingly, Plaintiff has adequately alleged a breach of contract claim

               against Unified.

       (4)     Moreover, Plaintiff seeks a sum certain in the amount. As damages, Plaintiff seeks

               to recover the total amount paid for the goods, $466,800. See ECF No. 7-2,

               Certification of Eric Turiansky (“Turiansky Cert.”) ¶¶13, 15. These sum-certain

               totals are supported by an affidavit from Eric Turianksy, Plaintiff’s President in

               support of the motion for default explaining the contractual relationship between

               the parties, and proffering evidence, including the invoice from Unified. See

               generally Turianksy Cert.

       (5)     However, to the extent Plaintiff seeks to assert a breach of contract claim against

               Griffin, individually, or hold him personally liable on the contract, Plaintiff has not

               alleged any basis for finding personal liability against Griffin. 3 Although Griffin

               and Barnhill negotiated the contract at issue, they did so on behalf of Unified, a

               limited liability company (“LLC”), and as such, are generally, shielded from

               personal liability on the contract. See Irwin Katz & Assoc., Inc., v. Concepts in

               Health, Inc., No. 13–1217, 2014 WL 6471486, at *14 (D.N.J. Nov. 19, 2014)

               (“[T]he mere fact that an individual executed a contract for the purpose of binding


3
       Neither Plaintiff’s Complaint nor the briefing on this motion clearly indicate which counts
are asserted against which defendants; presumably, Plaintiff asserts all claims against each
defendant.
                                                 4
      a corporation does not also render that individual liable.”) (internal quotations and

      citation omitted); see also N.J. Stat. Ann §42:2C–30 (stating that the debts of an

      LLC are solely the obligation of the LLC and not the entity’s members, managers

      or employees). The limited liability protection provided by an LLC may be

      abrogated under the doctrine of piercing the corporate veil, which applies “in cases

      of fraud, injustice, or the like.” State, Dep't of Env't Prot. v. Ventron Corp., 468

      A.2d 150, 164 (N.J. 1983) “[T]he party seeking an exception to the fundamental

      principle that a corporation is a separate entity from its principal bears the burden

      of proving that the court should disregard the corporate entity.” Tung v. Briant

      Park Homes, Inc., 670 A.2d 1092, 1096 (N.J. App. Div. 1996). However, Plaintiff

      has not alleged any of the factors necessary to support a finding that piercing the

      corporate veil would be appropriate. See North American Steel Connection, Inc. v.

      Watson Metal Products Corp., 515 F. App'x 176, 179 (3d Cir. 2013) (to pierce the

      veil in New Jersey a plaintiff must demonstrate (1) “such unity of interest and

      ownership that the separate personalities of the corporation and the individual no

      longer exist” and (2) that “adherence to the fiction of separate corporate existence

      would sanction a fraud or promote injustice”) (internal quotations and citations

      omitted). Accordingly, Plaintiff’s motion for default judgement against Griffin on

      the breach of contract claim, and the request to hold him jointly and severally liable

      for the judgment is denied.

(6)   Plaintiff’s NJCFA claim is also unavailing. The NJCFA imposes liability on any

      person who uses “any unconscionable commercial practice, deception, fraud, false

      pretense, false promise, misrepresentation, or the knowing, concealment,


                                        5
      suppression, or omission of any material fact with intent that others rely upon such

      concealment, suppression or omission.” N.J. Stat. Ann. § 56:8–2. To state a claim

      under the NJCFA, a defendant must allege: (1) unlawful conduct by the plaintiff,

      which consists of affirmative acts, knowing omissions, and regulation violations;

      (2) an ascertainable loss; and (3) a causal connection between the unlawful conduct

      and the ascertainable loss. See Payan v. GreenPoint Mortg. Funding, Inc., 681 F.

      Supp. 2d 564, 572 (D.N.J. 2010); Cox v. Sears Roebuck & Co., 647 A.2d 454, 462

      (N.J. 1994). Generally, breach of contract, alone, is insufficient to give rise to an

      NJCFA claim. Hunt Const. Grp., Inc. v. Hun Sch. of Princeton, No. 08-3550, 2009

      WL 1312591, at *5 (D.N.J. May 11, 2009) (explaining that “under the NJCFA . . .

      neither a claim for breach of contract nor fraud in the fulfillment of the contract is

      actionable”); Barry by Ross v. New Jersey State Highway Authority, 585 A.2d 420,

      424 (N.J. Super. Ct. Ch. Div. 1990) (explaining that “reasonable limits must be

      placed upon the operation of the Act in order that its enforcement will properly

      reflect legislative intent” and that the New Jersey Legislature did not intend for the

      NJCFA to apply to every breach of contract claim). Rather, in order for a party’s

      failure to perform a contract to be actionable under the NJCFA, courts require the

      plaintiff to allege that “the promisor knew at the time the contract was formed that

      he did not intend to fulfill the promise.” See Barry, 585 A.2d at 423–24; Mullin v.

      Auto. Prot. Corp., 2008 WL 4509612, at *2–3 (D.N.J. Sept. 29, 2008) (requiring

      evidence that defendant “never intended to fulfill its obligations under the contract”

      for a breach of contract to constitute a fraudulent misrepresentation under the CFA).

(7)   Here, Plaintiff alleges that “[t]hrough its representatives, Barnhill and Griffin,


                                        6
Unified made promises in writing to deliver Nitrile gloves within 22 business days

from the date of the acceptance of the purchase order. Such statements are

affirmative representations under the CFA,” and that when Plaintiff demanded a

return of the funds it paid for the gloves, Defendants “refused to provide either the

product or the funds. Such constitutes an unconscionable business practice under

the CFA.” Compl. ¶39, 41. In essence, Plaintiff alleges that Defendants failed to

perform their obligations under the contract; however, that is insufficient to

establish a claim under the NJCFA. Barry, 585 A.2d at 424 (“A failure to fulfill a

promise may constitute a breach of contract, but it is not fraud and the

nonperformance of that promise does not make it so.”); see also Billings v. Am.

Exp. Co., No. 10-3487, 2011 WL 5599648, at *10 (D.N.J. Nov. 16, 2011) (“a

breach of a contract does not alone violate the CFA and Plaintiff's allegation does

not state a CFA claim by way of Plaintiff's addition of a legal conclusion that such

conduct was ‘unconscionable’ within the meaning of the Act.”). Plaintiff has not

alleged any facts suggesting that Defendants entered the contract with the express

intent of defrauding Plaintiff or that they never intended to fulfill their obligations.

Hunt Const. Grp., Inc., No. 08-3550, 2009 WL 1312591, at *5 (rejecting a claim

that a party’s failure to fully perform under a contract gave rise to an actionable

affirmative misrepresentation under the NJCFA). Accordingly, Plaintiff’s motion

for default judgment with respect to the NJCFA claim against both Defendants is

denied. Moreover, Plaintiff’s request for treble damages and attorneys’ fees under

the statute is also denied. The Court finds it appropriate to award Plaintiff $466,800

– the amount paid for the goods -- and default judgment is entered against Unified


                                   7
                 in that amount.

       Accordingly, the Court having reviewed the submissions in connection with the Motion,

pursuant to Fed. R. Civ. P. 78, for the reasons set forth herein, and for good cause shown,

       IT IS on this 21st day of May, 2021,

       ORDERED that Plaintiff’s Motion for Default Judgement [ECF No. 9] on Plaintiff’s

       breach of contract claim against Unified is GRANTED; and it is further

       ORDERED AND ADJUDGED that default judgement is entered against Unified, only,

       in the amount of $466,800.00; and it is

       further

       ORDERED that Plaintiff’s Motion for Default Judgement is DENIED with respect to the

       breach of contract claim against Griffin and the NJCFA claim against both Defendants.

                                                                    /s/ Freda L. Wolfson
                                                                    Hon. Freda L. Wolfson
                                                                    U.S. Chief District Judge




                                                 8
